

Borders Group/George Jones
Employment Agreement


Summary of Key Terms


 
Term
 
 
Discussion
 
 
Position
 
 
President, Chief Executive Officer and member of the Board of Directors
 
Prior approval by Board needed to serve on boards of for-profit business
corporations (no approval needed for non-profit, charitable and civic
organizations)
 
 
Start Date
 
 
July 17, 2006
 
 
Term
 
 
Initial three-year term with automatic one-year extensions commencing at
expiration of original term unless notice is given by either party 90 days prior
to termination of current term
 
Agreement expires in any event on five-year anniversary of start date
 
 
Base Salary
 
 
$775,000 (pro rated for partial years)
 
Reviewed from time to time for increase (but not decrease) in accordance with
the Company’s regular practices
 
 
Annual Bonus
 
 
Eligible to receive an annual bonus (“Annual Bonus”) pursuant to the terms of
the Company’s Annual Incentive Bonus Plan (“AIP”), with a target award equal to
80% of base salary, for full-year target of $620,000 (pro rated for 2006;
assuming 6/12ths = $310,000), with actual bonus amount to be determined by the
Compensation Committee consistent with the terms of the AIP
 
Maximum Annual Bonus equal to 160% of base salary ($1,240,000)
 
Executive to receive at least 20% of each Annual Bonus in the form of Restricted
Shares
 
Executive may elect to receive up to 100% of each Annual Bonus in the form of
Restricted Shares
 
Restricted Shares granted in connection with the Annual Bonus will be based on a
discounted purchase price ranging from 20% - 40% depending on restriction period
of 2 to 4 years on the same terms as similarly situated executives
 
 
Long-Term Incentive Opportunity
 
 
Long-Term Incentive (“LTI”) award will be on similar terms and conditions as are
applicable to annual LTI awards granted to similarly situated executives of the
Company under the Company Long Term Incentive Plan (“LTIP”)
 
Fiscal 2006:
 
Restricted share units with a fair market value equal to $1 million
 
Restricted share units vest on January 31, 2008, subject solely to Executive’s
continued employment with the Company through that date
 
After Fiscal 2006:
 
Awards with a target value equal to two times Executive’s base salary
($1,550,000)
 
 
Inducement Option
 
 
Option to purchase 400,000 shares of Common Stock with a per share exercise
price equal to the fair market value of the Common Stock on the grant date
 
Option vests ratably on the first, second and third anniversaries of the grant
date, subject to Executive’s continued employment with the Company through each
of the vesting dates
 
 
MSPR Shares/
MSPR Option
 
 
MSPR Shares:
 
Executive may elect to pay up to $1 million to purchase shares of Restricted
Common Stock for a per share purchase price equal to 80% of the Fair Market
Value of the Common Stock on the purchase date
 
MSPR Shares vest on the three-year anniversary of the purchase date, subject to
Executive’s continued employment with the Company through the three-year
anniversary of the purchase date
 
MSPR Option:
 
The Company will grant to Executive an option to purchase a number of shares of
Common Stock equal to the number of MSPR Shares (subject to a cap of 50,000
shares), with a per share exercise price equal to the fair market value of the
Common Stock on the grant date
 
Option vests on the three-year anniversary of the grant date, subject to
Executive’s continued employment with the Company through the three-year
anniversary of the grant date
 
 
Additional Matters
 
 
·  $200,000 relocation allowance
 
·  Reimbursement for up to $15,000 in legal fees in connection with negotiation
of the Agreement
 
·  Indemnification for liabilities resulting from Executive’s good faith
performance of Executive’s duties
 
·  Participation in Company benefit plans on the same basis as similarly
situated executives of the Company
 
 
Severance
 
 
 
 
 
Involuntary Termination without Cause 
or Voluntary Termination with Good Reason:
 
Prior to a Change of Control:
 
·  1.5x base salary plus target bonus ($2,092,500 total) payable monthly in 18
equal installments; provided that on a termination for Good Reason due to
non-renewal of the Agreement by the Company, Executive is entitled to severance
for the lesser of 18 months following the termination date and the period until
the fifth anniversary of the effective date
 
·  No obligation to seek other employment during first nine months, but must use
“reasonable efforts” to seek other employment during second nine months; if
subsequent employment is obtained, cash severance reduced by the compensation
received from the other employer
 
·  Continuation of health and welfare benefits during the eighteen-month payment
period, subject to cessation if Executive is eligible for comparable benefits
from a subsequent employer
 
During the Two-Year Period Following (or prior to and in connection with) a
Change of Control
 
·  Lump-sum payment equal to 2.5x base salary and target bonus ($3,487,500
total)
 
·  Continuation of health and welfare benefits during the thirty-month period
following termination, subject to cessation if eligible for comparable benefits
from a subsequent employer
 
·  Vesting of all unvested 2006 restricted share units, MSPR Shares, the MSPR
Option and the Inducement Option
 
·  Protection covers the twenty-four month period following a Change in Control
 
·  Executive is entitled to a gross-up for excise tax on excess parachute
payments, subject to a 15% “cut-back” (i.e., change in control payments will be
reduced below the 280G safe harbor if the total payments are less than 15% in
excess of the 280G safe harbor)
 
Death, Disability, Voluntary Termination Without
Good Reason, Termination for “Cause” or Retirement:
 
·  Accrued obligations but no severance benefits
 
 
Miscellaneous
 
 
·  Severance benefits are conditioned upon the execution of a general release of
claims
 
·  Executive to maintain ownership of a minimum of 200,000 shares of Common
Stock (unvested shares of Restricted Common Stock credited towards this
requirement)
 
·  Definitions of “Change of Control” and “Cause” (for LTIP awards) are
generally consistent with Border’s plans and agreements; solely for purposes of
the severance benefits under the agreement (not LTIP awards) the definition of
“Cause” is slightly more restrictive
 
·  “Good Reason” (not relevant for LTIP awards) generally means: involuntary
relocation from the Ann Arbor, Michigan area; failure of the Company to comply
with the compensation provisions of the Agreement; a reduction in Executive’s
duties or status as a result of a Change of Control; the Company’s non-renewal
of the Agreement; or failure to have a successor assume the agreement
 
·  In general, Executive is subject to restrictive covenants relating to
confidentiality (while employed and thereafter) and non-solicitation of
employees and non-competition (during the term of the Agreement and during the
two year period following termination of employment; provided that on a
termination for Good Reason due to non-renewal of the Agreement by the Company,
the non-compete will not extend beyond the fifth anniversary of the effective
date)
 
·  Governed by the laws of the State of Michigan
 

 

